      Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 1 of 42




         THE UNITED STATES DISTRICT COURT FOR THE
            EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM DECKARD, SR.                         :
1175 Temperance Lane                         :
Richboro, PA, Plaintiff                      : Case No.___________
                                             :
             v.                              :
                                             :
COMMONWEALTH OF                              :
PENNSYLVANIA                                 :
Administrative Office of Pennsylvania Courts :
1515 Market Street Suite 1414                :
Philadelphia, PA 19107                       :
                                             :
PHILADELPHIA COURT OF COMMON PLEAS           :
Philadelphia City Hall                       :
1400 J.F.K. Boulevard                        :
Philadelphia, PA 19107                       :
                                             :
PHILADELPHIA’S ORPHAN’S COURT                :
Philadelphia City Hall Room 415              :
Philadelphia, PA 19107                       :
                                             :
JUDGE MATTHEW CARRAFIELLO                    :
Philadelphia City Hall Room 415              :
Philadelphia, PA 19107                       :
                                             :
LINDA HEE, ESQ.                              :
Schubert, Gallagher, Tyler & Mulcahey PA     :
121 South Broad Street, 20th Floor           :
Philadelphia, PA 19107-4533                  :
                                             :
SCHUBERT GALLAGHER TYLER MULCAHEY PA :
121 South Broad Street, 20th Floor           :
Philadelphia, PA 19107-4533                  :
                                             :
DAVID GRUNFELD, ESQ                          :
Astor Weiss Kaplan & Mandel LLP              :
200 South Broad Street                       :
        Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 2 of 42




Philadelphia, PA 19102                               :
                                                     :
ASTOR WEISS KAPLAN & MANDEL, LLP                     :
200 South Broad Street                               :
Philadelphia, PA 19102                               :
                                                     :
DANIEL DUGAN, ESQ                                    :
Spector Gadon Rosen Vinci PC                         :
1635 Market Street                                   :
Philadelphia, PA 19103                               :
                                                     :
SPECTOR GADON ROSEN VINCI PC                         :
1635 Market Street                                   :
Philadelphia, PA 19103                               :
                                                     :
DREW SALAMAN, ESQ                                    :
Salaman Law PC                                       :
100 South Broad Street Suite 650                     :
Philadelphia, PA 19110                               :
                                                     :
STEVEN EMORY                                         :
c/o Thomas Harty, Esq.                               :
Harty Law Group                                      :
325 Chestnut Street – Suite 1116                     :
Philadelphia, PA 19106                               :
                                                     :
ESTATE OF KATHLEEN EMORY,                            :
STEVEN EMORY, EXECUTOR                               :
c/o Thomas S. Harty, Esquire                         :
325 Chestnut Street - Suite 1116                     :
Philadelphia, PA 19106                               :
                                                     :
JANE'S and JOHN'S DOE 1 to 18                        :
names and addresses unknown                          :
                                                     :
and                                                  :
                                                     :
Sole Proprietorship('s), Partnership('s),            :
Corporation('s), LLC('s ) and LLP('s) 1              :
through 15, names and addresses unknown,             :
          Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 3 of 42




Defendants.                                                  :

                                 COMPLAINT

        COMES NOW, Plaintiff, William Deckard, Sr., who respectfully

represents to this Honorable Court the following:

                            NATURE OF ACTION

      1. This is an action for damages and injunctive relief brought by

Plaintiff for violations of:

      (A) the Federal Racketeer Influenced and Corrupt Organizations

         Act, 18 U.S.C. § 1961, et seq. (“RICO”);

      (B) Federal Identity Theft, Computer, Mail, Wire and Bank Fraud

         statutes, including 18 U.S.C. §§ 1028, 1028(a), 1029, 1341,

         1343, 1344, inter alia; and

      (C) applicable provisions of statutory and common law of the

         Commonwealth of Pennsylvania;

the violations alleged herein occurring under supervision, control

and direction of, the Orphan’s Court of Philadelphia County – a

Probate Court – in that Court’s, and its appointed Court Officers,

administration of a Philadelphia Decedent’s Estate wherein,

(A)     Decrees issued by the Court from 2013 directed, to specific

exclusion of Plaintiff, Orphan’s Court seizure of non-probate Real
        Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 4 of 42




and Personal property owned by Plaintiff:

       (1) non-probate Real Property:

            - two (2) real estate parcels with warehouse;

       (2) non-probate Personal Property:

                 (a) Plaintiff’s cash deposited into bank accounts

            owned by Beer Hut and The Beer Hut; and

                 (b), commercial freezers, forklift, and beer

            distributorship retail establishment equipment and its

            inventory: beer, water, soft drinks, cigarettes, snacks

            and propane, all purchased by Plaintiff:

                       (i) for retail sale by Beer Hut through 12-9-

                 2012, and then,

                       (ii) for retail sale by The Beer Hut from 12-10-

                 12 forward, and

                 (c) inter alia, in Spring, 2015, sale of unaccounted

            Beer Hut/The Beer Hut inventory, owned by Plaintiff;

and,

(B)    Plaintiff alleges the Court Officer’s appointed by the

Philadelphia Orphan’s Court supervised, and then seized, the

unlawful operation (2012-2017) of Decedent Gloria Deckard’s Sole
      Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 5 of 42




Proprietorship bank accounts and commingled funds in two (2)

general ways:

          (1)   seized and distributed to themselves – i.e., the

                Orphan’s Court’s appointed Master and

                Administratrix – did seize and distribute to

                themselves non-probate cash deposits of an

                insurance claim paid by an insurance company for

                damages to real property not owned by the Estate

                being probated by this Orphan’s Court and

                administered by these Orphan’s Court Officers (this

                Master and Administratrix);

          (2)   repeatedly commingled Beer Hut, The Beer Hut and

                Estate cash assets and expenses;

                inter alia.

         (3)    and, under supervision of first Judge Carrafiello,

                then Orphan’s Court appointed Trustees: Special

                Master Drew Salaman, Esq., successor Special

                Master and Administrator ad litem David Grunfeld,

                Esq., and, finally, Administratrix Linda Hee, Esq.,

                Defendant’s Steven and Kathleen Emory (Emorys)
       Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 6 of 42




                from 12-15-2012 (Date of Death of Gloria Deckard),

                if not before, converted the identity of the Estate

                Decedent Gloria Deckard to the Emorys own and

                operated, embezzling from, Decedent’s Sole

                Proprietorship bank accounts after death as well as

                opening and closing new bank accounts using

                Decedent’s Sole Proprietorship Beer Hut Employee

                Identification Number (EIN) and Social Security

                Number (SSN), inter alia., e.g., Kathleen Emory’s

                unlawful operation of the PA Lottery using Gloria

                Deckard’s name, EIN and SSN.



                                PARTIES

     2.    Plaintiff, William Deckard, Sr., is an adult individual who

currently resides at 1175 Temperance Lane, Richboro, PA 18954.

     3.    Defendant Commonwealth of Pennsylvania is one of the

United States’ original thirteen (13) Colony’s with satellite office of

the Administrative Office of Pennsylvania Courts located at 1515

Market Street Suite 1414, Philadelphia, PA 19102.

     4.    Defendant Philadelphia Court of Common Pleas is located
      Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 7 of 42




at Philadelphia’s City Hall at 1400 J.F.K. Boulevard, Philadelphia,

PA 19107.

     5.     Defendant Philadelphia’s Orphan’s Court Clerk’s Office is

located at Philadelphia’s City Hall Room 415, Philadelphia, PA

19107.

     6.     Defendant Judge Matthew Carrafiello is currently a

sitting Judge on the Philadelphia Orphan’s Court Bench;

correspondence received at Philadelphia’s City Hall Orphan’s Court

Clerk’s Office Room 415, Philadelphia, PA 19107.

     7.     Defendant Linda Hee, Esq., is a member of the

Pennsylvania Bar with offices at 121 South Broad Street, 20th Floor,

Philadelphia, PA 19107-4533.

     8.     Defendant Schubert, Gallagher, Tyler & Mulcahey PA is a

Pennsylvania law firm with address at 121 South Broad Street, 20th

Floor, Philadelphia, PA 19107-4533.

     9.     Defendant David Grunfeld, Esq., is a member of the

Pennsylvania Bar with offices at 200 South Broad Street,

Philadelphia, PA 19102.

     10.    Defendant Astor, Weiss, Kaplan & Mandell LLP is a

Pennsylvania law firm with offices at 200 South Broad Street,
      Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 8 of 42




Philadelphia, PA 19102.

     11.   Defendant Daniel Dugan, Esq., is a Pennsylvania

attorney with offices located at 1635 Market Street, Philadelphia, PA

19103.

     12.   Defendant Spector, Gadon, Rosen, Vinci, P.C. is a

Pennsylvania law firm with offices located at 1635 Market Street,

Philadelphia, PA 19103.

     13.   Defendant Drew Salaman, Esquire is a Pennsylvania

attorney with office at 650 Land Title Building, 100 South Broad

Street, Philadelphia, PA 19110.

     14.   Defendant Steven Emory is an adult individual whose

last known address was 1220 Temperance Lane, Richboro, Bucks

County, PA; being one and the same adult individual who accepts

court related correspondence and service of documents through

attorney Thomas S. Harty, Esquire at 325 Chestnut Street, Suite

1116, Philadelphia, PA 19106.

     15.   Defendant, Estate of Kathleen Emory (aka/Kathleen

Deckard): Steven Emory, Executor, is successor entity to Kathleen

Deckard Emory, an adult individual who passed away August 1,

2016 at age 63, and, and who, shall hereinafter be referred to as
       Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 9 of 42




Kathleen Emory; last known address of Estate of Kathleen Emory:

Steven Emory, Executor, was 1220 Temperance Lane, Richboro, PA

18954 – it is believed, and therefore here averred, Estate of

Kathleen Emory: Steven Emory, Executor, accepts court related

correspondence and service of documents through attorney Thomas

S. Harty, Esquire at 325 Chestnut Street, Suite 1116, Philadelphia,

PA 19106.

     16.    Defendants Jane's and John's Doe 1 through 18's

identities and addresses are currently unknown to Plaintiff.

     17.    Defendant's Sole Proprietorship('s), Partnership('s),

Corporation('s), LLP('s)

and/or LLC('s) 1 through 15's identities and addresses are currently

unknown to Plaintiff.

     18.    Defendant's Doe and Defendant business entities are as

yet unknown individuals, companies, partnerships, associations

and/or entities who, upon information and belief, may bear some

liability for Plaintiff's losses; the true names of said entities or Doe's

referenced, supra, are at present unknown to Plaintiff, as stated,

and Plaintiff therefore here sues such Defendant by such fictitious

name, and will amend the within Complaint to alert the Court to
      Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 10 of 42




said Defendant's identity and role to date as such knowledge

becomes available.

                     JURISDICTION AND VENUE

     19.   Plaintiff asserts this Court has Jurisdiction over this

action and the claims herein alleged pursuant to 18 U.S.C. §§

1028, 1028(a), 1029, 1031, 1341, 1343, 1344, to wit, violations of

the Federal Identity Theft, Aggravated Identity Theft, Computer

Fraud, Fraud Against the United States, Mail, Wire and Bank Fraud

statutes; violations of the Federal RICO Act pursuant to 18 U.S.C. §

1961, et seq., violation(s) of the Interstate Commerce Clause (Article

1, 8, Clause 3, U.S. Constitution) and of the Conspiracy to Defraud

the United States statute: 18 U.S.C. § 371, inter alia.

     20.   The Court has supplemental jurisdiction over Plaintiff's

state law claims pursuant to 28 U.S.C. § 1367(a) in that these

claims arise out of same common core of operative facts and form

part of the same case and controversy as the federal claims.

     21.   Venue is proper in this District pursuant to 28 U.S.C. §

1391(b) in that the conduct giving rise to this action occurred in

this District, Defendants regularly conduct business in this District

and a substantial part of the events and omissions giving rise to
      Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 11 of 42




Plaintiff's claims occurred in this District.

                             BACKGROUND

     22.   Paragraph's 1 – 21 are hereby incorporated by reference

as if fully set forth at length herein.

     23.   Plaintiff William Deckard, Sr. and Defendant Kathleen

(Deckard) Emory were brother and sister, born of parents Jesse and

Gloria Deckard.

     24.   Gloria Deckard passed away December 15, 2012 leaving

an estate of significant value that is currently, December 9, 2020,

still being probated by the Orphan’s Court of Philadelphia (180 DE

of 2013), Defendant Kathleen Emory having produced a document

purporting to be the Last Will and Testament of Gloria A. Deckard

late December 2012 (Exhibit 1).

     25.   As a result of Defendant Kathleen Emory’s death August

1, 2016, and this “Probate Proceeding” of Plaintiff’s Mother’s Estate

in this Orphan’s Court before Judge Matthew Carrafiello, Plaintiff is

sole owner of the Beer Hut real estate – 9911 Northeast Avenue.

     26.   Plaintiff learned December 9, 2016 he had paid $75,000

in 2008 for a piece of real property to which he already owned

absolute easement and usage rights per 1966 Deed written and
      Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 12 of 42




recorded by Edward Becker, Esquire (later USDC EDPA Judge and

3rd Circuit Chief Judge).

     27.   The $75,000 was paid in exchange for a real estate Deed.

     28.   Deckard learned Dec. 9, 2016 that Deed was never

recorded although produced and made of record as SETTLEMENT

of two (2) companion Common Pleas Court cases involving Mr.

Deckard and Judge Matthew Carrafielllo (Deckard v. Posel -

1901063061 (1997); 1901063322 (1999)).

     29.   Plaintiff possesses a preponderance of evidence the

1999 case (1901063322 (1999)) was fraudulently started, and

wholly invented, by Defendant J.Carrafiello himself to cover-up his

unlawful rulings in 2000 - 2003 in the 1997 Docket (this Docket

Destroyed and altered February 7, 2003 – altering J.Collins and

J.O'Keefe's "Ready for Trial" records).

     30.   After Dec. 9, 2016, Deckard learned many remaining

Docket records of the two (2) court cases had been altered and

destroyed March 20, 2013 during week of 1st scheduled Estate

Hearing before Judge Carrafiello* (said Hearing continued sua

sponte, without explanation or Docket entry, by Judge Carrafiello).
       Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 13 of 42




 *Judge Carrafiello had switched from Common Pleas Court to Orphan's Court
between 2008 and 2013 and, as Orphan’s Court Administrative Judge in 2013,
had singular authority to place himself on Plaintiff’s Deckard's Mother's Estate
matter (180 DE of 2013) in January, 2013 (Date of Gloria Deckard’s Death 12-
15-2012). Sua sponte, J.Carrafiello postponed the March 4, 2013 1st Hearing
scheduled in Estate matter to April 19, 2013 - docket records additional
altering and/or destruction of Case #'s 1901063061 & 1901063322 occurred
March 20, 2013 . . .

also, J.Carrafiello had been placed on the case three (3) years after its 1997
start - officially January 10, 2000. Per J.O'Keefe, all discovery in the case was
complete and ready for trial due to earlier work 1997-99 by J.Collins - all
rulings to that time favored Plaintiff and upheld Judge Becker's 1966 Deed,
and then, after J.Collins recused herself because of rumor started by FUMO
CRIME MACHINE that she was Lesbian and Deckard's Mother was Plaintiff in
the matter, J.O.Keefe took over, completed Discovery and set matter 'Ready for
Trial.' FUMO CRIME MACHINE then moved J.Carrafiello into position and,
even though all Discovery was complete and matter 'Ready for Trial' - and
Judge Becker was ready to testify - J.Carrafiello appointed a Special Master,
trial never occurred and Judge Becker never testified and passed away May 19,
2006.



     31. From December 9, 2016, Plaintiff Bill Deckard began
investigating court records.

      32. Deckard learned his two (2) real estate matters (Deckard

v. Posel - 1901063061; 1901063322) were never closed and today

remain open.

      33. No Deed exists for the $75,000 he paid Posel in 2008

though said Deed was part of RECORDS DESTROYED March 20,

2013 – Plaintiff possesses copy of 27 Page purported 2008 Deed.

      34. The Court Docket Records that are remaining in the two

(2) real estate matters are falsified – egregiously, i.e., Deckard has
      Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 14 of 42




PROOF that the Docket records currently available for Deckard v.

Posel - 1901063061 & 1901063322 have been intentionally

altered on the Phila.gov E-filing web pages and are false - all

circumstantial evidence suggests Judge Carrafiello himself actually

altered these Docket Entries, or, at minimum, supervised the

alteration of same.

     35. Plaintiff believes he can demonstrate by a preponderance

of evidence that the FUMO CRIME MACHINE caused many Deeds

in Phila. Recorder of Deeds Office to have been destroyed as part of

manipulation of 100's of Deed's for escheated land returned to the

1950's Owners from stricken (8-23-1976) Northeast Freeway

(planned but never built I-95 spur from Woodhaven Road

Expressway that began directly in front of Beer Hut 9911 Northeast

Avenue, Phila., PA 19115

     36. It is believed impetus behind all Judge

Carrafiello's conduct toward Deckard's 9911 Northeast Avenue

Deed is the potential for the uncovering manner of return of these

100's of Deeds to their 1950's Owners, if at all, through the FUMO

CRIME MACHINE; including CSX owned 24' wide x 1,000'

neighboring Beer Hut lot containing two (2) 20" Emergency flood
         Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 15 of 42




relief flood plain drainage lines destroyed by Posel, City of

Philadelphia and Commonwealth of PA in 1990's construction of

Northeast Boulevard, the City’s and Commonwealth’s replacement

of Northeast Avenue.

        36. The Estate of Gloria Deckard Estate matter before Judge

Carrafiello remains open today - eight (8) years after death. Bill

Deckard, the sole remaining Beneficiary, has received $0 of

Deckard's Mother's $3-4Million Estate and said Estate has been

reduced through fraud and embezzlement under direct supervision

and control of Judge Carrafiello and his surrogates - to only a few

thousand dollars.

        37. In absolute violation of Federal and State laws, Deckard's

Mother's bank sole proprietorship bank accounts have never been

accounted as required by law and were operated for 5 years after

her death by the Court and Court surrogates (Special Masters,

Administrator ad litem, Administratrix, Executrix) generating

1,000's of violations of FEDERAL STATUTES forbidding Identity

Theft, Aggravated Identity Theft, Bank & Computer Fraud, inter

alia.
      Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 16 of 42




     38. Not only did Judge Carrafiello supervise the illegal use of

Decedent's bank accounts for five (5) years, he also took control of

Deckard's Beer Hut non-probate real estate excluding Owner Bill

Deckard from premises, $100,000 of non-probate Beer Hut

business inventory and Beer Hut non-probate business bank

accounts over which Carrafiello had no jurisdiction.

     39. Judge Carrafiello also authorized the seizure - theft - of

Plaintiff Deckard's own non-probate personal sole proprietorship

bank accounts.

     40. RICO Plaintiff Bill Deckard has tracked hundreds of

thousands of dollars of RICO Enterprise' embezzlement and theft

through records obtained 2015 to date.

     41. Nearly eight (8) years since DOD of Gloria Deckard, Court

and its surrogates have never performed an accounting of

the Estate of Gloria Deckard Estate; Decedent's many investment

accounts, e.g., multiple life insurance policies, personal investment

accounts, owned by Decedent within 12 months of death, have

never been accounted, or even named, as required by Pennsylvania

Inheritance Tax Laws.
      Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 17 of 42




     42. In fact, a purported "accounting" recently proffered by

Judge Carrafiello's appointed Administratrix dated October 22,

2020, a "First and Final Account", and although the date of death is

December 15, 2012, said "Accounting" STARTS its accounting

June 17, 2015 (Exhibit A page 8/11) AFTER nearly all several

million dollars in funds were stolen and embezzled from at

least December 15, 2011 (one (1) year before death of Estate

Decedent Gloria Deckard).

     43. As this "Accounting" starts three (3) years after date of

Decedent's death, and fails to go back the one year before death as

required by Pennsylvania Inheritance Tax Return laws, this is not

an "Accounting", but one more example of this Court's and its

surrogates - this RICO Enterprise’ - wholesale failure to account for

this Estate, seizure of this Plaintiff’s personal property and real

estate and the fraud perpetrated upon this Beneficiary.

     44. Judge Carrafiello has ignored all protestations of lone

Beneficiary and Beer Hut Owner Bill Deckard

     45. Judge Carrafiello has demonstrated actual animus

toward lone Beneficiary Bill Deckard, including directing Plaintiff’s
        Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 18 of 42




attorney to file a petition for Plaintiff to be appointed a Guardian ad

litem by this Court.

     46. Judge Carrafiello and his surrogates have intentionally

delayed records sharing, not even attempted to track Decedent's

personal investment accounts while also brazenly violating Federal

Identity theft statutes in use of Decedent's sole proprietorship bank

accounts, continually using Decedent's SS# and Sole Proprietorship

EIN 2012-2017.

     47. Additionally, Judge Carrafiello ignored Federal and State

Liquor Licensing laws, Cigarette Licensing Laws and PA Lottery

Laws.

     48. Judge Carrafiello also oversaw, supervised and condoned

the commingling of probate and non-probate funds and the paying

of non-probate debt of others from probate funds (among many

other things).

     49. Plaintiff believes he can prove beyond a preponderance of

the evidence Judge Carrafiello has been operating Orphan's Court

as a RICO Enterprise in attempting to cover up his illegal conduct

from 1998-2008 in Deckard v. Posel - 1901063061 & 1901063322,

and in the Orphan's Court Estate of Gloria Deckard Estate.
      Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 19 of 42




     ALLEGATIONS RELATING TO DEFENDANT EMORYS'
        TITLE 18 CHAPTER 96 §§ 1961-1968 ET SEQ.
     RICO RACKETEERING ACTIVITIES AND CONSPIRACY

  50. Upon information and belief, gleaned from Emorys

      statements, acts, and documents revealed/obtained from

      December 4th, 2012 (including 2015 documents); Plaintiff has

      come to believe, and here asserts, that since at least 2009,

      through the unique mother-daughter access granted

      Defendant Kathleen Emory of her Mother by birth, that the

      Emorys, collectively, had been unduly influencing, and

      exploiting, Gloria Deckard, by gaining access to, and looting,

      Gloria Deckard's numerous personal investment accounts,

      and assets of the business known as Beer Hut; an activity, to

      wit – exploiting – expressly prohibited by the Act of the

      United States Congress – The Older Americans Act of 1965

      (Amended Through P.L. 114-144, Enacted April 19, 2016).

  51.Plaintiff believes and here asserts this exploitation of Gloria

  Deckard, inter alia, enabled the Emory's, from at least 2009 to:

(A) daily steal, from physical possession of then 81 year old Gloria

Deckard, Beer Hut cash receipts delivered daily to Gloria Deckard's
      Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 20 of 42




home (totaling in the tens of thousands of dollars per year);

(B) cause Gloria Deckard to sign, or forge Gloria Deckard's

signature on, financial documents, e.g., and including, real estate

deeds and Gloria Deckard (personal) and Beer Hut bank checking

account checks, deposit slips, withdrawal slips, and documents

relating to multiple Gloria Deckard personal investment accounts

(e.g. deposit, withdrawal, liquidation documents, etc.).

  52.To the best of any related party's knowledge, information and

  belief, at no time did Defendants Kathleen Emory or Steven

  Emory have employment or evince visible means of support; four

  (4) putative businesses claimed at different times by Defendant

  Steven Emory – Emory Digital Marketing, Network Direct,

  Campbell Campaigns, Emory & Associates – upon good faith

  investigation by Plaintiff since 2016, appear to perform no work

  and generate no income. (Defendant's Steven Emory and

  Kathleen Emory hereinafter referred to as “the Emorys” or

  “Emorys” or “Defendants Emory”).

                             ENTERPRISE

  53.Paragraph's 1 – 52 are hereby incorporated by reference as if

  fully set forth at length herein.
   Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 21 of 42




54.Plaintiff is a “person” within the meaning of 18 US.C. §

1964(c).

55. At all times relevant hereto, Plaintiff and Defendants were and

   are “persons” within the meaning of 18 U.S.C. § 1961(3).

56.Plaintiff asserts evidence obtained after December 4th, 2012

revealed that Emorys conduct – the Enterprise – since at least

2009 through 2016 and 2018 (as relates to Defendant's Kathleen

Emory (2016) and Steven Emory (to date (2018)), respectively

(Kathleen Emory Date of Death (DOD) 8-1-2016)) relating to (A)

the Enterprise' direction, management and control over Gloria

Deckard's personal investment accounts and Beer Hut's business

affairs, records and assets while Gloria Deckard lived (through

12-15-2012 (Gloria Deckard DOD)), to the (B) 2012 to 2015

Enterprise' (Defendants Emory) control of the Estate of Gloria

Deckard by putative Executrix Defendant Kathleen Emory, under

direction, guidance and influence of Defendant Steven Emory, to

(C) the Enterprise manipulation of the impact(s) of action and/or

inaction by the Philadelphia County Orphan's Court in relation

thereto (180 DE of 2013 - In Re: Estate of Gloria Deckard) and

actions by Enterprisees, Defendants Kathleen and Steven Emory,
   Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 22 of 42




relating to a 2011 Tornado Damage to Real Estate Insurance

Claim: structural damage to warehouse - Beer Hut building - at

9911 Northeast Avenue, owned by Plaintiff – Plaintiff funded all

insurance premium payments – thus Insurance Claim Proceeds

is NOT an asset of Estate of Gloria Deckard – all of said conduct

constitute an Enterprise as defined by 18 U.S.C. § 1961(4).

57. The Enterprise is an organization which engages in, and

   whose activities affect, interstate commerce – in this case

   Pennsylvania resident Beer Hut's five (5) decades of bulk

   purchases from Pennsauken, New Jersey soft drink

   distribution center(s), and Emorys – the Enterprise' – 2009 to

   2015 liquidation of Gloria Deckard's numerous investment

   accounts, annuities, insurance policies and other assets that

   reside, and had resided until their unlawful liquidation by the

   Enterprise (Defendants Emory), in a number of different

   states.

58. Defendants maintain an interest in and control the Enterprise

   and also conduct or participate in the conduct of the

   Enterprise's affairs through a pattern of racketeering, to wit,

   mail and wire fraud, inter alia.
   Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 23 of 42




59. Defendants' control and participation in the Enterprise is

   necessary for the successful operation of Defendants' scheme.

60. In order to retain (A) money assets or proceeds from

   liquidation of Gloria Deckard personal investments, annuities,

   insurance policies, etc., (B) money assets of the business Beer

   Hut while Gloria Deckard lived (DOD 12-15-2012), (C) money

   assets of the business Beer Hut after Gloria Deckard passes,

   (D) assets due Plaintiff as Beneficiary to Estate of Gloria

   Deckard, (E) assets due Plaintiff as successor owner of Beer

   Hut after passing of Gloria Deckard (having been silent

   partner to Gloria Deckard since Plaintiff purchased Beer Hut

   PLCB License – placing it in his Mother's, Gloria Deckard's,

   name – and obtained d/b/a/ name for Beer Hut in 1976, inter

   alia, and opened said business in 1978) and (F) assets due

   Plaintiff as owner of non-probate Real Property – the building

   at 9911 Northeast Avenue and insurance claim made for

   tornado damages to same – Defendants Emorys' Enterprise

   devised a system.

61. This Enterprise' “system”, devised by the Emorys, enabled

   Emorys to (A) manipulate and exercise control over and
   Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 24 of 42




   exploit Gloria Deckard and Gloria Deckard's personal

   investment assets while Gloria Deckard lived, from at least

   2009 through December, 2012; while also during this 2009 to

   2012 time period enabling Defendants' Emory to (B)

   manipulate and exert control over Gloria Deckard's de facto

   self-employment as Bookkeeper to the business Beer Hut,

   enabling Defendants Emory to turn the, for thirty (30)

   years, lawfully operated business, Beer Hut, into

   Defendants' Emory personal embezzlement “cash cow”,

   through Defendant Steven Emory's manipulation of the Beer

   Hut “Books” to under-report to taxing authorities from at

   least 2009 to 2015 Beer Hut sales permitting Emorys to

   “skim”, or divert, said excess of “under-reported” sales

   receipts, in excess of tens of thousands of dollars per year,

   into venues and/or bank accounts under the Emorys' control.

62. Upon passing of Gloria Deckard, through presentation of a

   highly suspect Will instrument to the Philadelphia County

   Recorder of Wills, wherein said document Defendant Kathleen

   Emory is recorded as Executrix, Defendants' Emorys'

   Enterprise continued the looting of the personal investment
   Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 25 of 42




   assets of, now, the Estate of Gloria Deckard, as well as

   commencing a startling, outrageous, mendacious and

   disingenuous, disinformation campaign in February of 2013,

   that continues to date, regarding (A) the true genesis of the

   conception, start-up and 34 year operation of Beer Hut, and

   (B) immediate prior 12 months history and status of Gloria

   Deckard's numerous personal investments, in the Orphan's

   Court of Philadelphia County, Pennsylvania (180 DE of 2013 –

   In Re: Estate of Gloria Deckard), wherein a significant

   diminution in value of said Estate has occurred, along with

   destruction (frozen then broken heater piping causing

   250,000 gallons of Philadelphia Water Department water to

   flow through locked facility) of Plaintiff's non-probate asset –

   the Beer Hut facility at 9911 Northeast Avenue, the Beer Hut

   good name, inventory, clientele, business volume, inter alia.

63. Defendants' Emory, collectively, are members of the

   Enterprise.

64. As a result of Defendants' fraudulent schemes and

   racketeering activities Plaintiff has been injured (A) in his

   business (Beer Hut), (B) in the unsettled by Plaintiff insurance
   Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 26 of 42




   claim dollars for the 2011 tornado damage to 9911 Northeast

   Avenue and (C) the near total, if not total, depletion in value

   of Plaintiff's 50% ownership of the residual interest of

   Beneficiary to the Estate of Gloria Deckard, if ever there is a

   finding that the Will document presented by Defendant

   Kathleen Emory is a valid instrument, inter alia.

                       PREDICATE ACTS

65. Paragraph's 1 – 64 are hereby incorporated by reference as if

   fully set forth at length herein.

66. With respect to the activities alleged herein, each Defendant,

   and others not named as defendants in this Complaint, in

   committing those activities within the meaning of 18 U.S.C. §

   2, have sought to aid and abet a scheme to violate 18 U.S.C. §

   1962(c), to wit, each Defendant also agreed to the operation of

   the scheme or artifice to deprive Plaintiff, and Estate of Gloria

   Deckard (to which Plaintiff is 50% residual heir), of property

   interests; in furtherance of these agreements, each Defendant

   also agreed with each other, either directly or indirectly, to

   interfere with, obstruct, delay or affect commerce by

   attempting to obtain, and/or actually obtaining, property
   Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 27 of 42




   interests of Plaintiff and the Estate to which Defendants

   are/were not entitled.

67. For example, Linda Hee confirms on Page 3 (Exhibit A page

   10/11) of the “First and Final Account of Linda M. Hee,

   Administrator D.B.N.C.T.A. of the Estate of Gloria

   Deckard” (filed Oct. 22, 2020), and all pages that follow, Ms.

   Hee’s and Mr. Grunfeld’s illegal continued U.S.Code

   Aggravated Identity Theft violations: use of Gloria

   Deckard’s Sole Proprietorship EIN XX-XXXXXXX and SS# xxx-

   xx-3439 (in felonious violation of 18 U.S.C. § 1028 &

   1028(a), inter alia).

68. Decedent Gloria Deckard’s EIN, SS# and bank accounts are

   illegal for use after death 12-15-2012.

69. Gloria Deckard’s Sole Prop EIN XX-XXXXXXX and SS# xxx-

   xx-3439 are both attached to all 5 accounts listed by Linda

   Hee on Page 3 (Exhibit A page 10/11) of her Oct. 22, 2020

   First and Final Account.

70. Three (3) of these Gloria Deckard accounts listed by Linda

   Hee were opened after Gloria Deckard’s death 12-15-2012

   by using Decedent’s EIN and SS#.
   Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 28 of 42




71. But even earlier in Estate, prior Executrix Defendant

   Kathleen Emory filed for Grant of Letters Testamentary with

   Estate Value of $1,850,000 (Exhibit A page 2/11).

72. Defendant Linda Hee’s Grant of Letters documents circa 2015

   show Estate Value at $0.00 (Exhibit A page 5/11) but then in

   2020 an Inventory Value of $400,917.84 (Exhibit A page

   11/11).

73. With respect to the overt acts and activities alleged herein,

   each Defendant conspired with each other, and others not

   named as Defendants in this Complaint, to violate 18 U.S.C. §

   1962(c), in violation of 18 U.S.C. § 1962(d).

74. Each defendant also agreed and conspired with each other to

   participate, directly or indirectly, in the fraudulent scheme or

   artifice, in/of interfering with, obstructing, delaying or

   affecting commerce by attempting to obtain, and/or actually

   obtaining, property interest(s) of Plaintiff and the Estate to

   which Defendants are/were not entitled.

75. The numerous predicate acts of mail and wire fraud described

   herein are part of separate fraudulent schemes by Defendants

   designed to defraud Plaintiff, and the Estate, of money and
   Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 29 of 42




   property interest under false pretense; Plaintiff is victim of

   these unlawful patterns of illegal activity and has suffered

   losses as a result of these activities .

76. In carrying out the overt acts and fraudulent schemes

   described above, Defendants engaged in conduct in violation

   of federal laws, including 18 U.S.C. § 1341 and § 1343, 18

   U.S.C. § 1341 and § 1346 and 18 U.S.C. § 1343 and 1346.

77. Section 1961(1) of RICO provides that “racketeering activity”

   is an act and indictable under any of the following provisions

   of title 18 U.S.C. § 1341 (relating to mail fraud), § 1343

   (relating to wire fraud) § 1346 (relating to scheme or artifice to

   defraud).

       VIOLATIONS OF 18 U.S.C. §§ 1341 AND 1343

78. Paragraph's 1 – 71 are hereby incorporated by reference as if

   fully set forth at length herein.

79. For the purpose of executing and/or attempting to execute

   their scheme to defraud and to obtain money by means of

   false pretenses, embezzlement and theft, inter alia,

   Defendants, in violation of 18 U.S.C. § 1341, placed, inter

   alia, in post offices, and/or in authorized repositories for mail
Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 30 of 42




and things to be sent or delivered by the United States Postal

Service, and received matters and things therefrom, including

but not limited to IRS tax notices, Forms 1099, 1040 and W-

2; specific examples though not limited solely thereto, of the

means by which documents containing false data were

transmitted through the U.S. Postal Service include (A) tax

filings Defendants caused to be filed with the IRS,

Commonwealth of Pennsylvania's and Philadelphia's

departments of tax revenue, on exploited octogenarian Gloria

Deckard's behalf, to hide Defendants – the Enterprise' –

embezzlement and theft of Gloria Deckard's assets, was on

Forms' 1040 (and their appurtenant Schedules C) for 2009,

2010 and 2011 filed with IRS and revenue forms filed with

Pennsylvania and Philadelphia, in 2010, 2011 and 2012, and

(B) all correspondence by, between and among, Defendants

Emory, Penn National, Michael Danello, Aclaim and George

Pagano, said correspondence occurring from 2011 through

2016, relating to a near $1Million tornado property damage

claim, and a $404,000 “settlement” – unauthorized by

Plaintiff – for said 2011 insurance claim by Plaintiff, for
   Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 31 of 42




   damages done to the building and real property Plaintiff owns

   at 9911 Northeast Avenue, Philadelphia, 19115 – both Parts

   (A) and (B) herein, referencing two (2) distinct instances of

   “racketeering activity” by the Enterprise – Defendants' Emory

   (within a 10 year period), in violation of 18 U.S.C. § 1341,

   these are (A) Defendants', the Enterprise's, use of mail, over at

   least the identified four (4) specific years, to provide the IRS,

   Pennsylvania and Philadelphia with false Tax returns filed on

   behalf of Gloria Deckard, and (B) a real property insurance

   damage claim settlement – unauthorized by Plaintiff, the

   funder of all insurance premium payments and owner of the

   real property – to be processed, are examples, though not

   limited solely thereto, of the means by which false

   representations to unlawfully gain Defendants – the

   Enterprise – assets to which they were/are not entitled, inter

   alia, were routinely used by Defendants – the Enterprise – in

   Violation of 18 U.S.C. § 1341.

80. For the purposes of executing and/or attempting to execute

   their scheme to defraud and to obtain money by means of

   false pretenses, false representations or promises,
   Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 32 of 42




   Defendants, in violation of 18 U.S.C. § 1343, transmitted and

   received by wire matter and things therefrom, including but

   not limited to voice information over the telephone, texts, e-

   correspondence and Faxes.

81. In those matters and things sent or delivered by the United

   States Postal Service, by wire and through other interstate

   electronic media, Defendants falsely and fraudulently

   misrepresented and fraudulently suppressed material facts in

   violation of 18 U.S.C. § 1341 and § 1343 including but not

   limited to the following:

     – grossly under reported Beer Hut gross retail sales and

       profit data for 2009, 2010, 2011 and 2012 as said data

       was to be yearly reported to IRS and the revenue

       departments of the Commonwealth of Pennsylvania and

       the City of Philadelphia for revenue and taxing purposes;

       and grossly under-stated tornado damages data and

       costs for repairs as well as withheld Plaintiff's name as

       owner of the real property at 9911 Northeast Ave., Phila.,

       PA 19115.

          PATTERN OF RACKETEERING ACTIVITY
   Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 33 of 42




82. Paragraph's 1 – 75 are hereby incorporated by reference as if

   fully set forth at length herein.

83. As set forth above, Defendants, have engaged in a “pattern of

   racketeering” activity as defined by § 1961(5) of RICO by

   committing and/or conspiring to or aiding and abetting a

   scheme for at least two such acts of racketeering activity, as

   described above, within the past 10 years; each such act of

   racketeering activity was related, had similar purposes –

   illicitly gaining the Enterprise funds to which it was not

   entitled – involved the same or similar participants and

   methods of commission, and had similar results impacting

   upon similar victims, including Plaintiff, and Estate of Gloria

   Deckard.

84. The multiple acts of racketeering activity committed and/or

   conspired to or aided and abetted by Defendants, as

   described above, are related to each other, depict a significant

   period of continuous racketeering conduct continuing to date

   and amount to and pose a threat of continued racketeering

   activity and therefore constitute a pattern of racketeering

   activity as defined in 18 U.S.C. § 1961(5).
    Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 34 of 42




                             COUNT 1

               Violations of 18 U.S.C. § 1962(c)

85. Paragraph's 1 – 78 are hereby re-alleged, and incorporated by

   reference, as if fully set forth at length herein.

86. The claim for relief arises under 18 U.S.C. § 1964(a) of RICO

   and seeks relief from Defendants' activities described herein

   for violations of 18 U.S.C. § 1962(c).

87. 18 U.S.C. § 1962(c) of RICO provides that it “shall be

   unlawful for any person employed by or associated with any

   enterprise engaged in, or the activities of which affect,

   interstate commerce, to conduct or participate, directly or

   indirectly, in the conduct of such enterprise's affairs through

   a pattern of activity or collection of an unlawful debt.”

88. Plaintiff incorporates, as if fully set forth at length herein, the

   allegations that Defendants have engaged in a pattern of

   racketeering activity.

89. Through the pattern of racketeering activities outlined above,

   Defendants have conducted and participated in the affairs of

   the Enterprise described above.

90. With respect to their violations of § 1962(c) Defendants have
      Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 35 of 42




     acted at all times with malice toward Plaintiff.

WHEREFORE, Plaintiff, William Deckard, Sr., respectfully requests

judgment in his favor against Defendants Steven Emory and the

Estate of Kathleen Emory in an amount of not less than $75,000

including interest, delay damages, counsel fees and other costs this

Court deems appropriate.

                               COUNT II

Violations of 18 USC 1962(d) by Conspiring to Violate § 1962(c)

  91. Paragraph's 1 – 84 are hereby incorporated by reference as if

     fully set forth at length herein.

  92. This claim for relief arises under 18 U.S.C. § 1964(a) of RICO

     and seeks relief from Defendants' activities described here in

     for violations of 18 U.S.C. § 1962(d) for their conspiring to

     violate 18 U.S.C. § 1962(c).

  93. Section 1962(d) of RICO provides that it “shall be unlawful for

     any person to conspire to violate any of the provisions of

     subsection (a), (b) or (c) of this section.”

  94. Plaintiff incorporates, as if fully set forth at length herein, the

     allegations that Defendants have engaged in a pattern of

     racketeering activity.
   Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 36 of 42




95. Absent Defendants' conspiracy and joint efforts, Defendants'

   scheme would not be successful.

96. Defendants have violated § 1962(d) by conspiring to violate 18

   U.S.C. § 1962(c), the object of this conspiracy has been and is

   to conduct or participate in, directly or indirectly, the conduct

   of the affairs of the § 1962(c) Enterprise, described previously,

   through a pattern of racketeering activities.

97. As demonstrated in detail above, Defendants have engaged in

   numerous overt and predicate fraudulent racketeering acts in

   furtherance of the conspiracy including systemic fraudulent

   practices designed to defraud Plaintiff of money and other

   property interests.

98. Defendants pattern of fraudulent racketeering acts, stretching

   from at least 2009 through 2015, includes using the U.S.

   Postal Service, and electronic wire information transmission

   services, to transmit and cause to be filed false and

   fraudulent data/tax filings that grossly under report monies

   due taxing authorities (IRS, Pennsylvania and Philadelphia

   Departments of Revenue) to hide a multi-year scheme of theft

   and embezzlement by Defendants and the RICO Enterprise
   Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 37 of 42




   herein identified.

99. As well, Defendants' pattern of fraudulent racketeering acts

   includes all correspondence and negotiations that resulted in

   generation of over $200,000 in proceeds from, putatively, an

   insurance claim on real property – Plaintiff having funded all

   insurance premiums from 2008 – owned by Plaintiff that was

   neither authorized by Plaintiff nor did such “settlement”

   involve Plaintiff in any fashion, though at all times Plaintiff

   was owner of record of the insured real estate – and although

   Plaintiff is the owner of the real property, and owner of any

   and all proceeds from the 2011 tornado damage insurance

   claim, Plaintiff has received $0.00 of said insurance proceeds

   (said “proceeds” from the “settlement” discussed herein,

   however unauthorized by Plaintiff, is Plaintiff's possession, yet

   said proceeds are in possession of a Philadelphia Orphan's

   Court Special Master in charge of Estate of Gloria Deckard –

   said Special Master having jurisdiction over Estate assets;

   insurance proceeds from policy Plaintiff funded premiums

   from 2008 is NOT an asset of Plaintiff's late Mother's Estate).

100.    The nature of the above described acts, material
   Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 38 of 42




  misrepresentations and omissions in furtherance of the

  conspiracy, gives rise to an inference that Defendant's not

  only agreed to the objective of an 18 U.S.C. § 1962(d) violation

  of RICO by conspiring to violate 18 U.S.C. § 1962(c), but that

  these Defendant's – the Enterprise – were aware that their

  ongoing fraudulent acts have been and are part of an overall

  pattern of racketeering activity period.

101.   As a direct and proximate result of Defendants' – the

  Enterprise' – overt and predicate acts in furtherance of

  violating 18 U.S.C. § 1962(d) – violation of RICO by conspiring

  to violate 18 U.S.C. § 1962(c) – Plaintiff has been and

  continues to be injured in his business and property as set

  forth in detail herein; pursuant to 18 U.S.C. § 1964(c) of

  RICO, Plaintiff is entitled therefore to bring this action to

  protect his interest.

102.   Defendants have sought to, and have, engaged in the

  commission, and continue to commit, overt acts and unlawful

  racketeering predicate acts that generate income, sequester

  property or proceeds received by Defendants, to the exclusion

  of Plaintiff, from such pattern of racketeering activity,
      Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 39 of 42




     including multiple instances of mail and wire fraud violations

     of 18 U.S.C. §§ sections 1341 and 1343.

  103.    Defendants' violations of the above federal laws, and the

     effects thereof detailed above, are continuing and will

     continue unless injunctive relief for prohibiting the

     Defendants' illegal acts constituting a pattern of racketeering

     activity is fashioned and imposed by the court.

  104.    As a proximate result of Defendants' conduct as

     described above, Plaintiff has been injured in his business

     and property.

WHEREFORE, Plaintiff, William Deckard, Sr., respectfully requests

judgment in his favor and against Defendants Steven Emory and

the Estate of Kathleen Emory in the amount of not less than

$50,000, including interest, delay damages, counsel fees and other

costs this court deems appropriate.

    ALLEGATIONS AGAINST DEFENDANT DREW SALAMAN,

                               ESQUIRE

  COUNT VI - VIOLATIONS OF DEFENDANT DREW SALAMAN,
 ESQUIRE FIUCUARY DUTY OF EXERCISING ORDINARY CARE
                AND LEGAL MALPRACTICE

  105.    Paragraph's 1 – 98
   Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 40 of 42




106.   are hereby incorporated by reference as if fully set forth

  at length herein.

107.   On July 18, 2013, Defendant Drew Salaman, Esquire

  was appointed Special Master in In re: Estate of Gloria

  Deckard (180 DE of 2013) by the Orphan's Court of

  Philadelphia – the Court's Decree reads, in pertinent part,

  “. . . (1) The Special Master (is) to oversee the operation of the

  Estate business entity The Beer Hut with full authority to

  open the business oversee operations implement standard

  operating procedures and to report to the court concerning

  the efficacy of continued operation of the business. (2) The

  special master shall be given unfettered access and control to

  all keys, books and records, facilities and employees. Special

  Master shall be compensated from the Estate, upon order for

  compensation, entered by this Court. . . (5) The Special

  Master shall consider that the goal of the Estate is to

  maximize the value of the business for sale. (6) The Special

  Master shall report to the Court concerning progress in

  normalizing the operation of this business and its prospects

  for sale within 30 days of the date of this decree. The Special
      Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 41 of 42




     Master is at liberty to report emergency situations to the

     Court and, upon cause, may close the business, terminate

     employment of any employee or bar any person from the

     premises. . .”

  108.    Inter alia, Defendant Salaman failed to report to the

     Court Defendants Emory theft of Beer Hut beer when the

     Court had ordered the business to be shut and nothing

     removed in July, 2013.

  109.    Additionally, however, Defendant Salaman failed his

     fiduciary duty to the Estate of Gloria Deckard by failing to

     monitor Defendants Emory's wasting of Beer Huts's assets

     through inattention, failure to maintain inventory (failure to

     purchase inventory), failure to maintain business hours,

     negligence and outright embezzlement (Exhibit A-4 (Deckard

     Banks Accts Analysis oh DVD); laying groundwork for near

     total, if not total, depletion of assets of Plaintiff's.

WHEREFORE, Plaintiff, William Deckard, Sr., respectfully requests

judgment in his favor and against Defendant Drew Salaman,

Esquire, in the amount of not less than $75,000, including interest,

delay damages, counsel fees and other costs this Honorable Court
     Case 2:20-cv-06213-JMY Document 1 Filed 12/09/20 Page 42 of 42




deems appropriate.

                                      Respectfully submitted,



                                      /S/ PETER BLUST, ESQUIRE
                                      PETER BLUST, ESQUIRE
                                      PA Attoney ID # 47072
                                      Cooper Valley Village N-9
                                      Edgewater Park, NJ 08010
                                      (609) 309 2213
                                     peterfblust@gmail.com
